DISSENTING OPINION.
There is no doubt whatever that the parties to this instrument intended it to be, and thought it was, a deed. It contains the words of a deed and was acknowledged and recorded as such. In such case it is our duty to give it effect as a deed if we can do so without violating established rules of law and construction. I believe that can be done in this case.
In the first place, it will be noted that grantors are to have the possession, control and use of the premises by understanding of the parties. The word "understood," used in this regard in the instrument, signifies agreement, or consent, on the part of the grantee. That pre-supposes the grantee had the right to consent or dissent, to agree or disagree, to such possession and occupancy. She could only have that right if she had some vested interest in the property. If she possessed a vested interest it was alone by virtue of this deed and if the instrument conveyed to her such interest, that satisfied the requirement that an instrument to be a deed must vest some interest in praesenti.
Again, the word "title" has a varying meaning under different circumstances. Smith v. Bank of America Nat. Trust  Savings Ass'n, 14 Cal.App.2d 78, 57 P.2d 1363. It may signify the means by which an estate is acquired; the foundation of the ownership of property. Case v. Mortgage Guarantee  Title Co.,52 R.I. 155, 158 A. 724; Houston v. Farris, 71 Ala. 570; Pratt v. Fountain, 73 Ga. 261. It may confer only the right of possession — a title of low degree. Waller v. Julius, 68 Kan. 314,74 P. 157. But it may, and usually does, mean full, complete, fee simple ownership as distinguished from other character of right to or interest in property. In re Pelis' Estate, 150 Misc. 918, 271 N.Y.S. 731; Smith v. Bank of America Nat. Trust  Savings Ass'n, supra; Gillespie *Page 142 
v. Broas (N.Y.), 23 Barb. 370; United States v. Hunter, C.C., 21 F. 615; Langmede v. Weaver, 65 Ohio St. 17, 60 N.E. 992.
Applying these rules to the wording of this instrument, and construing all of its provisions together, as is our duty, it vested in grantee an interest upon its execution, with the right of grantors to remain in possession by agreement of the parties, the full, complete fee simple title or ownership to vest in grantee upon death of grantors. Suppose, instead of using the words "the title to the land shall vest" upon death of grantors, the parties had said "the fee simple title" shall so vest, we would likely not hesitate to give to the instrument the meaning suggested above. This, I think, is a reasonable and justified interpretation and undoubtedly carries out the intention of the parties, and distinguishes this case from Mims v. Williams,192 Miss. 866, 7 So.2d 822.